Appeal from an order of the Family Court, Erie County (Lisa Bloch Rodwin, J.), entered July 2, 2015 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition seeking modification of the custody provisions in the judgment of divorce with prejudice.
It is hereby ordered that the order so appealed from is unanimously modified on the law by providing that the petition is dismissed without prejudice, and as modified the order is affirmed without costs.
Same memorandum as in Matter of Coughlin v Coughlin ([appeal No. 1] 147 AD3d 1485 [2017]).
Present — Carni, J.P., Lindley, NeMoyer, Troutman and Scudder, JJ.